Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule.upon stipulation, on the basis of which I find that export value, as defined in section 402(d), Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise answering to the description of No. 351 Pedals, axle, and that such value is the invoiced unit values, net, less nondutiable charges as noted on the invoices.
The appeals having been abandoned as to all merchandise other than that described above, they are, to that extent, dismissed.
Judgment will issue accordingly.